       Case 6:20-mj-00142-MK         Document 1      Filed 06/29/20       Page 1 of 3




   IN THE DISTRICT COURT OF TIfr UMTED STATES

                   for the Western Distict of Nett York

                 80      cR         89       r/       OCTOBER2OI9 GRAND JURY
                                                      (Impaneled l0 / 18 / 2019)

 TIIE LINTTED STATES OF AMERICA INDICTMENT
       -ys-                                           Yiolation:
                                                      Title 21, United States Code,
ROBERT FIELS,                                         Section 846
                                                      (1 Count and    I Forfeiture Allegation)
SAYED AIIMAD,
                              and                                                 ORIGINAI
                                                                         RECEIVED AND FILED
 FRANKVACANTI                                                        u   mD   s   TES[XSrrrCr couRr clERx
                                                                                   DlStRlcI oF ntwYoRx
                                                                         wEsfcn




                                        COUNT I
                                                                      *w      JUN 2 5 2020




                          (Conspiracy to DisEibute Marijuana)

                             The Grand Jury Charges That:

      Beginning in or about January 2017 and continuing to in or about February 2020, the

exact dates being unknown to the Grand Jury, in the Westem District of New York, and

elsewhere, the defendants, ROBERT FIELS, SAYED         AHMAD,

and FRANK VACANTI, did knowingly, willfully, and unlaufirlly combine, conspire, and

agree together and with others, known and unknown to the Grand Jury, to commit the

following offenses, that is, to possess with htent to distribute, and to distribute, 1000

kilograms or more of a mixture and substance containing marijuana, a Schedule I controlled

substance, in violation of Title 21, United States Code, Sections 841(aXl), and 841(bX1XA).

       All in violation of Title 21, United Stat€s Code, Sedion 846.
        Case 6:20-mj-00142-MK               Document 1      Filed 06/29/20         Page 2 of 3



                                FIRST FORFEITI.JRE ALLEGATION

                                    The Grand Jury Alleges That:

       Upon conviction of the controlled substance offense alleged in Count 1 of the

Indictment, the defendant, ROBERT FIELS, shall forfeit to the United States pursuant Title

21, United States Code, Sections 853(a)(1) and (a)(2), any propety used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of said violation, and

any and all properry, and interest therein, constituttng and/ or derived from any proceeds

obtained, directly or indirectly, as a result of the violation, including, but not limited to the

following:


             A. MONETARYAMOUNT

             The sum ofone hundred and fifty thousand United States Currency ($150,000),

which amount represents the gross proceeds that ROBERT FIELS obtained, directly or

indirectly, as a result of the offense described in Count I of this Indiament. In the event that

sum is not available, then a money judgment for the same amount, which amount represents

the total amount ofproceeds that were obtained, directly or indirectly, as a result ofthe offense

described in Count     I will   be entered against the defendant.


             Ifthe property described above, as a result ofany       act or omission   ofthe

    defendant:

       (1)       cannot be located upon the exercise of due diligence;

       (2)       has been transferred or sold to,   ot deposited with,   a   third person;

       (3)       has been placed beyond the     jurisdiction of the Court;

       (4)       has been substantially diminished in value;    or

       (s)       has been commingled       with other property which cannot be divided without

                 difficulty;
                                                    7
          Case 6:20-mj-00142-MK         Document 1       Filed 06/29/20     Page 3 of 3



the United States shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p).


          All   pursuant to Title 21, United States Code, Sections 853(a)(l) and (a)(2) and
8s3(p).


          DATED: Buffalo, New York,      June 25,2020


                                             JAMESP. KENNEDY, JR.
                                             United States Attomey


                                      BY:    S/JUSTIN G. BISH
                                             Assistant United States Attorney
                                             United States Attorney's Office
                                             Westem District of New York
                                             138 Delaware Avenue
                                             Buffalo, New York 14202
                                             716/843-5822
                                             Justin.Bish@usdoj. gov


A TRUE BILL:

S/FOREPERSON




                                                3
